Case: 19-11028     Document: 00515995120        Page: 1    Date Filed: 08/25/2021




           United States Court of Appeals
                for the Fifth Circuit                              United States Court of Appeals
                                                                            Fifth Circuit

                                                                          FILED
                                                                    August 25, 2021
                                 No. 19-11028                        Lyle W. Cayce
                                                                          Clerk

   Christian Jennings,

                                                          Plaintiff—Appellant,

                                     versus

   Towers Watson, an entity, also known as Willis Towers
   Watson P.L.C.,

                                                          Defendant—Appellee.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                           USDC No. 3:17-CV-3040


   Before King, Higginson, and Wilson, Circuit Judges.
   Stephen A. Higginson, Circuit Judge:
         Christian Jennings sued her former employer Towers Watson
   (“WTW,” also known as Willis Towers Watson), alleging civil conspiracy
   under Texas law, a hostile work environment under Title VII of the Civil
   Rights Act of 1964 (“Title VII”) and the Americans with Disabilities Act of
   1990 (“ADA”), disability discrimination under the ADA, racial
   discrimination, and wrongful termination. After both parties moved for
   summary judgment, the district court granted WTW’s motion and denied
   Jennings’s. Jennings now appeals, and we AFFIRM.
Case: 19-11028        Document: 00515995120          Page: 2   Date Filed: 08/25/2021




                                      No. 19-11028


                                           I.
             In May 2016, Jennings was hired by WTW to work as a seasonal
   benefits advisor. She had served as a benefits advisor for WTW for each of
   the three prior seasons.
             On May 24, 2016, during the second day of mandatory training,
   Jennings fell and sustained injuries in WTW’s parking lot. A doctor
   diagnosed Jennings with left ankle pain and right shin pain the following day.
   The doctor cleared Jennings to return to work that day with certain
   restrictions which were expected to last until June 1, 2016. These restrictions
   included limiting walking to two hours per day and refraining from climbing
   stairs.
             Jennings did not return to the training, which was held on the second
   floor of a building, because she believed that the building did not have an
   accessible elevator. The parties dispute whether WTW provided Jennings
   access to an elevator she could use to attend the training. Jennings claims that
   she asked WTW to have a trainer meet her on the first floor to continue her
   training and that this request was denied. Instead, WTW informed Jennings
   that she could restart her training on June 6, 2016. Jennings claims that WTW
   told her that if she did not report for training on June 6, 2016, she would be
   unemployed. On June 6, Jennings restarted, and subsequently completed, her
   training.
             On June 15, 2016, Jennings’s supervisor, Kim “Bo” Baker, sent an
   email to Jennings and several other employees instructing them to call the
   “manager-on-duty line” (“MOD line”) and text his cell phone if they were
   going to be absent or tardy.
             On June 20, 2016, Jennings filed a Charge of Discrimination (the
   “First Charge”) with the Equal Employment Opportunity Commission
   (“EEOC”), in which she alleged race and disability discrimination, failure to




                                           2
Case: 19-11028          Document: 00515995120            Page: 3     Date Filed: 08/25/2021




                                          No. 19-11028


   accommodate her disability, and retaliation. In the First Charge, Jennings
   asserted that after being injured on the job and seeing a doctor, her reasonable
   accommodation was denied and her start date was changed to June 6, 2016.
   According to the First Charge, Jennings was told that she must return to work
   by that date regardless of her condition. Jennings further claimed that she was
   not paid for two-and-a-half training days she attended in May 2016, and that
   she was aware of similarly situated white coworkers who received different
   treatment in this regard. 1
           On July 6, 2016, Baker issued and documented a verbal warning to
   Jennings for purported attendance issues. According to the documented
   warning, throughout June and July 2016, Jennings was absent seven times,
   tardy twice, left work early twice, and failed to inform Baker that she would
   be absent or tardy. The warning advised that Jennings’s failure to correct her
   behavior could result in a written warning and possible termination.
           Two days later, on July 8, 2016, Baker issued Jennings a written
   warning based on additional asserted attendance violations. The written
   warning noted Jennings’s prior absences, as well as her absence that day. In
   response to the documented warning, Jennings commented that she had been
   having computer problems and was being mistreated and treated differently
   than other employees.
           Four days later, on July 12, 2016, WTW terminated plaintiff “for
   insubordination: specifically, her violations of attendance policies and
   procedures.”
           Jennings filed a second Charge of Discrimination with the EEOC (the
   “Second Charge”) two days later, alleging retaliation for filing the First


           1
               The EEOC issued Jennings a right-to-sue letter on her First Charge in January
   2018.




                                                3
Case: 19-11028     Document: 00515995120           Page: 4   Date Filed: 08/25/2021




                                    No. 19-11028


   Charge. The EEOC issued Jennings a right-to-sue letter for the Second
   Charge in September 2017.
          Jennings, proceeding pro se, sued WTW in federal district court in
   November 2017, alleging civil conspiracy under Texas law, a hostile work
   environment under Title VII and the ADA, disability discrimination under
   the ADA, racial discrimination, and wrongful termination.
          WTW sought dismissal of Jennings’s civil conspiracy and wrongful
   termination claims. A magistrate judge recommended dismissal of the civil
   conspiracy claim and advised that Jennings’s wrongful termination claim was
   based on her claims of race and disability discrimination, rather than
   constituting a freestanding claim. The district court accepted the magistrate
   judge’s findings, conclusions, and recommendation and dismissed
   Jennings’s civil conspiracy claim. Jennings did not appeal this order.
          Jennings eventually moved for summary judgment on her remaining
   claims, and WTW subsequently filed its own summary judgment motion.
   The magistrate judge recommended denying Jennings’s summary judgment
   motion and granting WTW’s. The magistrate judge concluded that Jennings
   had failed to exhaust her administrative remedies for her race discrimination,
   disability discrimination, and hostile work environment claims. The
   magistrate judge additionally reasoned that even if Jennings had exhausted
   her administrative remedies, her claims failed as a matter of law because
   (1) Jennings’s injury was “not a substantially limiting impairment” under the
   ADA as there was no evidence of any permanent injury; (2) Jennings had not
   established an “adverse employment action” to maintain her race
   discrimination claim; (3) she also had not presented evidence that WTW’s
   asserted basis for her firing was pretextual; and (4) she had offered no
   evidence that WTW’s “alleged conduct was objectively and subjectively
   abusive,” as required to maintain her hostile work environment claim.




                                         4
Case: 19-11028     Document: 00515995120           Page: 5   Date Filed: 08/25/2021




                                    No. 19-11028


          The district court accepted the magistrate judge’s findings,
   conclusions, and recommendation, granted WTW’s summary judgment
   motion, denied Jennings’s, and taxed costs against Jennings. Jennings timely
   appealed. The district court denied Jennings leave to appeal in forma
   pauperis (“IFP”).
          Jennings subsequently moved the district court to alter or amend the
   judgment pursuant to Federal Rule of Civil Procedure 59, and the district
   court denied the motion. The district court again denied Jennings leave to
   proceed IFP. Jennings filed a timely amended notice of appeal from the denial
   of her Rule 59 motion.
          Our court granted Jennings leave to proceed IFP on appeal, noting
   that (1) Jennings arguably exhausted her disability discrimination claim
   through her EEOC charges, and (2) “the district court’s determination that
   Jennings’s temporary ankle injury failed to establish a disability did not
   consider the 2008 amendments to the ADA and subsequent cases.”
                                        II.
          We review a district court’s grant of summary judgment de novo.
   Renwick v. PNK Charles, L.L.C., 901 F.3d 605, 611 (5th Cir. 2018) (citing
   United States ex rel. Farmer v. City of Houston, 523 F.3d 333, 337 (5th Cir.
   2008)). “Summary judgment is proper if the pleadings and evidence show
   there is no genuine issue of material fact and the moving party is entitled to
   judgment as a matter of law.” Hernandez v. Yellow Transp., Inc., 670 F.3d 644,
   650 (5th Cir. 2012) (citing Fed. R. Civ. P. 56(a)). In making this
   determination, we construe “all facts and evidence in the light most favorable
   to the non-moving party.” Moss v. Harris Cnty. Constable Precinct One, 851
   F.3d 413, 417 (5th Cir. 2017) (quoting Juino v. Livingston Par. Fire Dist. No.
   5, 717 F.3d 431, 433 (5th Cir. 2013)). However, where the non-movant
   “would have the burden of proof at trial, that party must point to evidence




                                         5
Case: 19-11028         Document: 00515995120              Page: 6       Date Filed: 08/25/2021




                                          No. 19-11028


   supporting its claim that raises a genuine issue of material fact.” Id. (citing
   Tran Enters., LLC v. DHL Exp. (USA), Inc., 627 F.3d 1004, 1010 (5th Cir.
   2010)). “A pro se litigant’s pleadings are construed liberally.” Butler v.
   Porter, 999 F.3d 287, 292 (5th Cir. 2021) (citing Haines v. Kerner, 404 U.S.
   519, 520–21 (1972)).
                                               III.
           We first consider the district court’s determination that Jennings
   failed to administratively exhaust her claims of (1) disability discrimination
   and failure to accommodate under the ADA, (2) race discrimination under
   Title VII, and (3) a hostile work environment under the ADA and Title VII. 2
   We review this determination de novo. Pacheco v. Mineta, 448 F.3d 783, 788
   (5th Cir. 2006) (citing Martinez v. Dep’t of U.S. Army, 317 F.3d 511, 512 (5th
   Cir. 2003); Randel v. Dep’t of U.S. Navy, 157 F.3d 392, 395 (5th Cir. 1998)).
           Before a plaintiff may file suit in federal court under either Title VII
   or the ADA, the plaintiff must first exhaust her administrative remedies by
   filing a charge of discrimination with the EEOC. Melgar v. T.B. Butler Publ’g
   Co., 931 F.3d 375, 378–79 (5th Cir. 2019) (per curiam) (citing Price v.
   Southwestern Bell Telephone Co., 687 F.2d 74, 77 (5th Cir. 1982); Dao v.
   Auchan Hypermarket, 96 F.3d 787, 789 (5th Cir. 1996); Foster v. Nat’l Bank of
   Bossier City, 857 F.2d 1058, 1060 (5th Cir. 1988)). In determining whether a
   plaintiff has exhausted a particular claim, “the scope of an EEOC complaint
   should be construed liberally.” Patton v. Jacobs Eng’g Grp., Inc., 874 F.3d 437,
   443 (5th Cir. 2017) (quoting Pacheco, 448 F.3d at 788). “On the other hand,


           2
              Jennings argues that the district court erred by failing to consider her wrongful
   termination claim in its summary judgment order. However, as the district court had
   previously concluded, Jennings’s asserted wrongful termination claim is properly viewed
   as part of her race and disability discrimination claims. We therefore decline to consider it
   as a freestanding claim.




                                                6
Case: 19-11028      Document: 00515995120           Page: 7   Date Filed: 08/25/2021




                                     No. 19-11028


   a primary purpose of Title VII is to trigger the investigatory and conciliatory
   procedures of the EEOC, in attempt to achieve non-judicial resolution of
   employment discrimination claims.” Id. (quoting Pacheco, 448 F.3d at 788–
   89). “To balance these considerations, ‘this court interprets what is properly
   embraced in review of a Title[] VII claim somewhat broadly, not solely by the
   scope of the administrative charge itself, but by the scope of the EEOC
   investigation which can reasonably be expected to grow out of the charge of
   discrimination.’” Id. (internal quotation marks omitted) (quoting Pacheco,
   448 F.3d at 789). “We engage in fact-intensive analysis of the statement
   given by the plaintiff in the administrative charge, and look slightly beyond
   its four corners, to its substance rather than its label.” Id. (quoting Pacheco,
   448 F.3d at 789).
          The district court concluded that Jennings failed to exhaust her
   disability discrimination and failure to accommodate claims because the First
   Charge “expressly constrained her discrimination and retaliation allegations
   to May 26, 2016, [] which predated all of the alleged discriminatory actions
   alleged in the amended complaint” and the Second Charge was “wholly
   devoid of any allegation of race- or disability-based discrimination.”
          In this regard, the district court construed the scope of the
   investigation that could reasonably be expected to grow out Jennings’s EEOC
   charges too narrowly. The First Charge asserted, in pertinent part:
          On May 24, 2016, I was injured on the job. On May 25, 2016, I
          went to see [a] medical doctor who instructed me to go home.
          On May 26, 2016, I requested a reasonable accommodation so
          that I could continue training. Rather than engage me in the
          interactive process, Respondent laid me off and asked me to
          sign a document that would change my start to June 6, 2016. I
          was instructed that I must come back to work by that date
          whether my injury was better or not.




                                          7
Case: 19-11028      Document: 00515995120          Page: 8   Date Filed: 08/25/2021




                                    No. 19-11028


   Jennings’s Second Charge provided: “On July 12, 2016, I was terminated
   from my position as a Super Benefit Advisor, in retaliation for filing a charge
   of discrimination with EEOC.” Jennings’s operative complaint bases her
   disability discrimination and failure-to-accommodate claims on the following
   factual allegations: “After Jennings was seriously injured in the employer’s
   parking lot on her way back to work no responsible employee seriously
   addressed her clearly documented injuries and simply falsely accused her of
   malingering and then conspired to discharge her to unlawfully avoid the issue
   of her lawfully required accommodations.”
          The factual allegations underlying Jennings’s failure-to-accommodate
   claim—that after being injured while at work on May 24, 2016, she requested
   an accommodation and did not receive it—were asserted in her First Charge.
   In support of her disability discrimination claim, Jennings’s complaint alleges
   that WTW “falsely accused her of malingering and then conspired to
   discharge her” in order to avoid the issue of her requested accommodation.
   An investigation covering such facts, as alleged, could reasonably be expected
   to grow out of the assertions in Jennings’s EEOC charges, which alleged that
   WTW denied Jennings her requested accommodation and later terminated
   her in retaliation for filing a charge reporting this incident to the EEOC. We
   thus conclude that Jennings properly exhausted her disability discrimination
   and failure-to-accommodate claims under the ADA.
          The district court did not err, however, in concluding that Jennings
   failed to exhaust her race discrimination and hostile work environment
   claims. As the basis for her race discrimination claim, Jennings’s complaint
   alleges that “4 African-American Teammates on Baker’s team were seated
   together in a row, facing away from the other (white and Hispanic)
   Teammates on Baker’s team.” It is not reasonable to expect that an
   investigation into Jennings’s EEOC charges, which mentioned only her claim
   that she was not paid for the training days completed before her injury while



                                         8
Case: 19-11028      Document: 00515995120            Page: 9    Date Filed: 08/25/2021




                                      No. 19-11028


   her white colleagues were treated differently, would uncover facts related to
   the seating segregation Jennings alleges in her complaint. Nor is it reasonable
   to expect that an investigation into Jennings’s EEOC charges would reveal
   the harassment Jennings alleges as the basis for her hostile work environment
   claim. We therefore conclude that while Jennings did exhaust her disability
   discrimination and failure-to-accommodate claims, she failed to exhaust her
   claims of race discrimination and a hostile work environment.
                                          IV.
          Having determined that Jennings administratively exhausted her
   claims of disability discrimination and failure to accommodate under the
   ADA, we now consider whether the district court erred in granting summary
   judgment to WTW on these claims.
          The district court concluded that Jennings’s disability discrimination
   and failure-to-accommodate claims failed on the merits because her injury
   was not permanent and thus could not be a substantially limiting impairment.
   Although the district court did not reach the other elements of Jennings’s
   failure-to-accommodate and disability discrimination claims, we may affirm
   summary judgment on any basis supported by the record. Thibodeaux v.
   Sanofi U.S. Servs., Inc. (In re Taxotere (Docetaxel) Prods. Liab. Litig.), 995 F.3d
   384, 388 (5th Cir. 2021).
          Jennings claims that WTW failed to accommodate the disability
   caused by her leg injuries, in violation of the ADA. To prevail on her failure-
   to-accommodate claim, Jennings must show that “(1) [she] is a ‘qualified
   individual with a disability;’ (2) the disability and its consequential
   limitations were ‘known’ by the covered employer; and (3) the employer
   failed to make ‘reasonable accommodations’ for such known limitations.”
   Moss v. Harris Cnty. Constable Precinct One, 851 F.3d 413, 417 (5th Cir. 2017)
   (quoting Feist v. La., Dep’t of Just., Off. of the Att’y Gen., 730 F.3d 450, 452




                                           9
Case: 19-11028     Document: 00515995120            Page: 10   Date Filed: 08/25/2021




                                     No. 19-11028


   (5th Cir. 2013)). As our court noted in granting Jennings leave to proceed
   IFP, the district court did not acknowledge the 2008 amendment to the ADA
   and subsequent caselaw in reasoning that Jennings’s temporary injury could
   not establish a disability under the ADA. We need not determine whether
   this was error, however, because even assuming that Jennings satisfied the
   required disability showing, Jennings failed to raise a genuine issue of
   material fact as to whether WTW reasonably accommodated her resulting
   limitations.
          In response to Jennings’s injury, WTW told her that she could restart
   her training on June 6, 2016, which she did. “Time off, whether paid or
   unpaid, can be a reasonable accommodation.” Moss, 851 F.3d at 418 (quoting
   Delaval v. PTech Drilling Tubulars, L.L.C., 824 F.3d 476, 481 (5th Cir. 2016)).
   Jennings fails to show that WTW’s proposed accommodation, which was
   akin to unpaid leave and extended beyond Jennings’s documented one-week
   limitations period, was unreasonable. That WTW declined to provide
   Jennings’s requested accommodation—to continue her training on the first
   floor with a dedicated trainer—does not alter our conclusion. “The ADA
   provides a right to reasonable accommodation, not to the employee’s
   preferred accommodation.” E.E.O.C. v. Agro Distrib., LLC, 555 F.3d 462,
   471 (5th Cir. 2009) (citing Hedrick v. W. Reserve Care Sys., 355 F.3d 444, 457
   (6th Cir. 2004)).
          Jennings also asserts a claim of disability discrimination based on
   WTW’s actions culminating in her July 12, 2016 termination. To make a
   prima facie case of disability discrimination under the ADA, Jennings must
   establish that “(1) [she] has a disability or was regarded as disabled, (2) [she]
   was qualified for the job, and (3) [she] was subject to an adverse employment
   decision on account of [her] disability.” Caldwell v. KHOU-TV, 850 F.3d
   237, 241 & n.4 (5th Cir. 2017) (citing Rodriguez v. Eli Lilly & Co., 820 F.3d
   759, 764 (5th Cir. 2016)). Jennings bases her claim of disability discrimination



                                          10
Case: 19-11028       Document: 00515995120              Page: 11      Date Filed: 08/25/2021




                                         No. 19-11028


   on her purported actual disability, rather than an allegation that WTW
   regarded her as disabled. “In an ADA case, the relevant time for assessing
   the existence of a disability is the time of the adverse employment action.”
   E.E.O.C. v. Chevron Phillips Chem. Co., 570 F.3d 606, 618 (5th Cir. 2009)
   (citing Samuels v. Kansas City Mo. Sch. Dist., 437 F.3d 797,802 (8th Cir.
   2006); Swanson v. Univ. of Cincinnati, 268 F.3d 307, 316 (6th Cir. 2001); Cash
   v. Smith, 231 F.3d 1301, 1306 (11th Cir. 2000)).
           The adverse employment action relevant to Jennings’s claim is her
   July 12, 2016 termination. 3 The only evidence of Jennings’s medical
   diagnosis in the record indicates that her limitations were expected to last
   until June 1, 2016. Jennings conceded in her deposition testimony that she
   did not submit any evidence of diagnosed limitations lasting beyond June 1,
   2016. Because Jennings has not pointed to evidence showing that she had a
   disability at the time of her July 12 termination, she cannot establish a prima
   facie claim of disability discrimination. See Caldwell, 850 F.3d at 241; Chevron
   Phillips Chem Co., 570 F.3d at 618. Jennings has not raised a genuine issue of
   material fact as to her failure-to-accommodate and disability discrimination
   claims, and WTW is entitled to judgment as a matter of law. See Moss, 851
   F.3d at 417. We thus affirm the district court’s grant of summary judgment
   to WTW on these claims and likewise affirm the district court’s denial of
   summary judgment to Jennings.




           3
             Jennings argues that WTW’s decision to have her restart training on June 6 was
   also an adverse employment action. To the contrary, under the circumstances, this decision
   was a reasonable response to her limitations and not an adverse employment action. See
   Austgen v. Allied Barton Sec. Servs. L.L.C., 815 F. App’x 772, 775 (5th Cir. 2020) (per
   curiam).




                                              11
Case: 19-11028      Document: 00515995120            Page: 12   Date Filed: 08/25/2021




                                      No. 19-11028


                                          V.
          Jennings also appeals the district court’s denial of her motion to alter
   or amend the judgment pursuant to Federal Rule of Civil Procedure 59(e).
   We review for abuse of discretion. Templet v. HydroChem Inc., 367 F.3d 473,
   477 (5th Cir. 2004) (citing Ford Motor Credit Co. v. Bright, 34 F.3d 322, 324
   (5th Cir. 1994)). “A Rule 59(e) motion ‘calls into question the correctness of
   a judgment.’” Id. at 478 (quoting In re Transtexas Gas Corp., 303 F.3d 571,
   581 (5th Cir. 2002)). Granting such a motion is appropriate (1) to correct a
   manifest error of law or fact, (2) where the movant presents newly discovered
   evidence that was previously unavailable, or (3) where there has been an
   intervening change in the controlling law. Demahy v. Schwarz Pharma, Inc.,
   702 F.3d 177, 182 (5th Cir. 2012) (citing Schiller v. Physicians Res. Grp. Inc.,
   342 F.3d 563, 567 (5th Cir. 2003)). Jennings’s Rule 59(e) motion presented
   neither an error that undermined the correctness of the judgment nor newly
   discovered evidence nor an intervening change in law. We thus conclude that
   the district court did not abuse its discretion in denying Jennings’s motion to
   alter or amend the judgment.
                                          VI.
          Jennings also challenges the district court’s decision to tax costs
   against her. We review a decision to tax costs for abuse of discretion. Moore
   v. McDonald, 30 F.3d 616, 621 (5th Cir. 1994). Even where a litigant is granted
   IFP status, 28 U.S.C. § 1915(f)(1) provides that “[j]udgment may be
   rendered for costs at the conclusion of the suit or action as in other
   proceedings.” 28 U.S.C. § 1915(f)(1). A frivolous lawsuit is not a necessary
   condition to taxing costs against an IFP litigant. See Lay v. Anderson, 837 F.2d
   231, 232 (5th Cir. 1988). Jennings has not shown that the district court abused
   its discretion in taxing costs against her.




                                           12
Case: 19-11028    Document: 00515995120          Page: 13   Date Filed: 08/25/2021




                                  No. 19-11028


                                      VII.
         For the foregoing reasons, we AFFIRM the district court’s
   judgments (1) granting WTW’s motion for summary judgment, denying
   Jennings’s motion for summary judgment, and taxing costs against Jennings;
   and (2) denying Jennings’s motion to alter or amend the judgment.




                                       13